DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 05/26/2022 and Applicant’s request for reconsideration of application 16/797895 filed 05/26/2022.
Claims 1, 2, 7-11, and 16-20 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Definition of Terms
Medium – valuation of a currency [0015] 
Cross-medium exchanges typically involve a valuation of each medium (e.g., two different currencies) and one or more trusted entities to facilitate the exchanges (e.g., financial institutions) [0015] 
Asynchronous communications (exchange interactions) – the specification uses the phrase asynchronous exchange interactions which filters or decouples errant received data [0024-0025].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 1, 10, and 19. Applicant amended claims 1 and 11 recite the limit (or an equivalent) "asynchronous communications with a computing system of the destination exchange, wherein the exchange account adapter comprises a filtering program that prevents direct messaging with the computing system of the destination exchange and prevents a failure of the exchange transaction by automatically (i) filtering errant messages from the computing system of the destination exchange that cause a failed transactions, and (ii) publishing non-errant messages from the destination exchange to an event feed;”. There is no support in the specification for a exchange account adapter comprises a filtering program structural element that prevents direct messaging with the computing system of the destination exchange.  Paragraph [0024] states that “It is contemplated that the transaction hardware architecture from end-to-end will have reliance on the computing infrastructure of the exchanges, which can experience downtime for any reason (e.g., hacks, upgrades, system maintenance, etc.). Accordingly, direct messaging between an exchange management engine of the computing system and the computing systems of exchanges themselves may result in errant responses from the exchanges, which can result in failed transactions”. However, there is no indication that an exchange account adapter comprises a filtering program which prevents direct messaging. As such, the amended claims 1, 10, and 19 adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 7-12, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing on-demand liquidity for cross-medium exchanges ([0019]) without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an system, independent claim 10 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps, and independent claim 19 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receive a transaction request of a sending client of the cross-medium transaction service, the transaction request being transmitted by the sending client using the cross- medium transaction service, wherein the transaction request comprises a request for an exchange transaction to transfer a value amount in an originating value medium to a receiving client in a destination value medium, wherein the sending client possesses a first digital wallet at an originating exchange, wherein the receiving client possesses a second digital wallet at a destination exchange, and  wherein each of the first digital wallet and the second digital wallet includes a slippage balance of cryptocurrency used by for compensating for exchange rate volatility during the exchange transaction to provide a guaranteed exchange rates for the exchange transaction; 
	based on the transaction request, acquire exchange rate information corresponding to cross-medium exchanges between the originating value medium of the sending client, the cryptocurrency of the cross-medium transaction service, and the destination value medium of the receiving client; 
	based on the exchange rate information, determine a guaranteed exchange rate for the exchange transaction between the originating value medium and the destination value medium; 
	transmit, an indication of the guaranteed exchange rate to at least the sending  client; 
	receive a confirmation of the sending client, the confirmation comprising an authorization to perform the exchange transaction to transfer a value amount to the receiving client; 
	subsequent to receiving the confirmation, execute a value medium conversion for the exchange transaction by: 
establish asynchronous communications with a computing system of the
destination exchange, wherein the exchange account adapter comprises a
filtering program that prevents direct messaging with the computing
system of the destination exchange and prevents a failure of the
exchange transaction by automatically (i) filtering errant messages from the computing system of the destination exchange that cause a failed transactions, and (ii) publishing non-errant messages from the destination exchange to an event feed;
	perform polling on the event feed to monitor the event feed and communicate with the destination exchange based at least in part on information published to the event feed, wherein the polling is decoupled from publishing the information on the event feed; 
	transmitting a transfer request to the originating exchange to transfer the value amount in the cryptocurrency from the first digital wallet of the sending client to a the second digital wallet of the receiving client: 
	transmitting for the destination exchange, a conversion instruction to convert the value amount of the cryptocurrency to the destination value medium, wherein a period of time corresponding to transferring the cryptocurrency between the first digital wallet of the sending client and the second digital wallet of the receiving client and converting the value amount of the cryptocurrency to the destination value medium exposes the exchange transaction to exchange rate volatility; 
	monitoring the event feed to confirm that the destination exchange has converted the value amount of the cryptocurrency to the destination value medium for the receiving client, determining whether the converted value amount of the cryptocurrency to the destination value medium aligns with the guaranteed exchange rate; 
	in response to determining that conversion of the value amount of the cryptocurrency to the destination value medium does not align with the   guaranteed exchange rate, executing a transfer, without input from either the sending client or the receiving client, of an offset amount to or from the slippage balance of the second digital wallet of the receiving client such that a final conversion amount of the cryptocurrency to the destination value medium aligns  with the guaranteed exchange rate”. 

Claim 10 comprises inter alia the functions or steps of “receive a transaction request via a sending client of the cross-medium transaction service, the transaction request being transmitted by the sending client, wherein the transaction request comprises a request for an exchange transaction to transfer a value amount in an originating value medium to a receiving client in a destination value medium, wherein the sending client possesses a first digital wallet at an originating exchange, wherein the receiving client possesses a second digital wallet at a destination exchange, and wherein each of the first digital wallet and the second digital wallet includes a slippage balance of cryptocurrency used for compensating for exchange rate volatility during the exchange transaction to provide a guaranteed exchange rates for the exchange transaction; 
	based on the transaction request, acquire exchange rate information corresponding to cross-medium exchanges between the originating value medium of the sending client, the cryptocurrency of the cross-medium transaction service, and the destination value medium of the receiving client; 
	based on the exchange rate information, determine a guaranteed exchange rate for the exchange transaction between the originating value medium and the destination value medium; 
	transmit an indication of the guaranteed exchange rate to at least the sending client via the sending client; 
	receive a confirmation via the sending client, the confirmation comprising an authorization to perform the exchange transaction to transfer a value amount to the receiving client; 
	subsequent to receiving the confirmation, execute a value medium conversion for  the exchange transaction by: 
establish asynchronous communications with a the destination exchange and prevent a failure of the exchange transaction, comprises a filtering that (i) filters errant messages from the destination exchange that can cause a failed transaction, and (ii) publishes non-errant messages from the destination exchange to an event feed; 
	polling on the event feed to monitor the event feed and communicate with the destination exchange based at least in part on information published to the event feed, wherein the polling is decoupled from publishing the information on the event feed by the exchange account adapter; 
	transmitting a transfer request to the originating exchange to transfer the value amount in the cryptocurrency from a-the first digital wallet of the sending client to the second digital wallet of the receiving client: 
	transmitting a conversion instruction to convert the value amount of the cryptocurrency to the destination value medium, wherein a period of time corresponding to transferring the cryptocurrency between the first digital wallet of the sending and the second digital wallet of the receiving client and converting the value amount of the cryptocurrency to the destination value medium exposes the exchange transaction to exchange rate volatility; 
	monitoring the event feed to confirm that the destination exchange has converted the value amount of the cryptocurrency to the destination value medium for the receiving client; 
	determining whether the converted amount of the cryptocurrency to the destination value medium aligns with the guaranteed exchange rate; 
	in response to determining that conversion of the value amount of the  cryptocurrency to the destination value medium does not align with the  guaranteed exchange rate, executing a transfer, without input from either the sending client or the receiving client, of an offset amount to or from the slippage balance of the second digital wallet of the receiving client such that a final conversion amount of the cryptocurrency to the destination value medium aligns with the guaranteed exchange rate”. 

Claim 19 comprises inter alia the functions or steps of “receiving a transaction request via sending client of the cross-medium transaction service, the transaction request being transmitted by the sending client wherein the transaction request comprises a request for an exchange transaction to transfer a value amount in a originating value medium to a receiving client in a destination value medium, wherein the sending client possesses a first digital wallet at an originating exchange, wherein the receiving client possesses a second digital wallet at a destination exchange, and wherein each of the first digital wallet and the second digital wallet includes a slippage balance of cryptocurrency for compensating for exchange rate volatility during the exchange transaction to provide a guaranteed exchange rates for the exchange transaction; 
	based on the transaction request, acquiring exchange rate information corresponding to cross-medium exchanges between the originating value medium of the sending client, the cryptocurrency of the cross-medium transaction service, and the destination value medium of the receiving client; 
	based on the exchange rate information, determining a guaranteed exchange  rate for the exchange transaction between the originating value medium and the destination value medium; 
	transmit an indication of the guaranteed exchange rate to at least the sending client via the sending client; 
	receiving a confirmation via the sending client, the confirmation comprising an authorization to perform the exchange transaction to transfer a value amount to the receiving client; 
	subsequent to receiving the confirmation, executing a value medium conversion for the exchange transaction by: 
establish asynchronous communications with the destination exchange and prevent a failure of the exchange transaction, comprises a filtering program that (i) filters errant messages from the destination exchange that can cause a failed transaction, and (ii) publishes non-errant messages from the destination exchange to an event feed; 
perform polling on the event feed to monitor the event feed and communicate with the destination exchange based at least in part on information published to the event feed by the exchange account adapter, wherein the polling is decoupled from publishing the information on the event feed by the exchange account adapter; 
	transmitting a transfer request to the originating exchange to transfer the value amount in the cryptocurrency from the first digital wallet of the sending client to  the second digital wallet of the receiving clients transmitting for the destination exchange, a conversion instruction to convert the value amount of the cryptocurrency to the destination value medium, wherein a period of time corresponding to transferring the cryptocurrency between the first digital wallet of the sending client and the second digital wallet of the receiving client and converting the value amount of the cryptocurrency to the destination value medium exposes the exchange transaction to exchange rate volatility; 
	monitoring the event feed to confirm that the destination exchange has converted the value amount of the cryptocurrency to the destination value medium for receiving client; 
	determining whether the converted amount of the cryptocurrency to the destination value medium aligns with the guaranteed exchange rate determined by the computing system; 
	in response to determining that conversion of the value amount of the cryptocurrency to the destination value medium does not align with the  guaranteed exchange rate, automatically executing a transfer, without input from either the sending client or the receiving client, of an offset amount to or from the slippage balance of the second digital wallet of the receiving client such that a final conversion amount of the cryptocurrency to the destination value medium aligns with the guaranteed exchange rate”. 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Providing on-demand liquidity for cross-medium exchanges is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. The claims also recite the claim limits of “publish a transaction record of the exchange transaction and the transfer of the offset amount to a decentralized ledger comprising multiple nodes, wherein each node of the multiple nodes of the decentralized ledger independently updates to record the transaction record in order to guarantee that the exchange transaction between the sending client and the receiving client is immutable”. However, this claim limit merely generally links features of a cryptocurrency technological environments to the abstract idea of the claims. The claim limit citing “without input from either the sending client or the receiving client” and “automatically” merely require the use of a programmed computer to perform the function of the claims. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.
The other independent claims and dependent claims contain additional functional limits directed toward their functional objectives but do not include any additional elements that are sufficient to amount to significantly more than the judicial exception since the additional element when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional recited limitations in the dependent claims only refine the abstract idea(s) further.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0031-0036]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2, 3, 7-9, 11, 12, 16-18, and 20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. [0024] states that “It is contemplated that the transaction hardware architecture from end-to-end will have reliance on the computing infrastructure of the exchanges, which can experience downtime for any reason (e.g., hacks, upgrades, system maintenance, etc.). Accordingly, direct messaging between an exchange management engine of the computing system and the computing systems of exchanges themselves may result in errant responses from the exchanges, which can result in failed transactions”. However, there is no indication that an exchange account adapter comprises a filtering program which prevents direct messaging. As argued previously, the understanding from Figure 6 and the corresponding description, the asynchronous communications (exchange interactions as found in the specification) filters or decouples errant received data [0024-0025]. Filtering or decoupling errant received data requires decision making which takes the received data, determines if it is errant, and then processes the data either as errant or publishes data which is non-errant. However, this process of receiving, processing, and publishing or filtering is not a technical solution to a technical problem but a business solution to a business problem. Restated, the exchange account adapter is merely automating the decision making otherwise performed by a human. Regarding applicant's arguments alleging the claim(s) do not preempt or monopolize the abstract idea, while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-B submitted 05/19/2020 used as prior art and in the conclusion section in the office action submitted 05/19/2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                           
5/28/2022